335 F.2d 62
NOBLE DRILLING CORPORATION, Appellant,v.Eunick P. SAUNIER, Jr., Appellee.Eunick P. SAUNIER, Jr., Appellant,v.NOBLE DRILLING CORPORATION, Appellee.
No. 21317.
United States Court of Appeals Fifth Circuit.
July 28, 1964, Rehearing Denied Nov. 4, 1964.

W. Ford Reese, Thomas Wyllie, Adams & Reese, New Orleans, La., for appellant.
John P. Nelson, Jr., Leonard S. Ungar, Harris M. Dulitz, John R. Martzell, New Orleans, La., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and McRAE, District judge.
PER CURIAM.


1
Eunick Saunier sued Noble Drilling Corporation to recover damages for injuries resulting from a fall which occurred while he was employed as a rough-neck on an off-shore submersible drilling rig.  The case was tried to a jury on questions of negligence under the Jones Act (46 U.S.C.A. 688) and unseaworthiness.  The jury returned a verdict for the plaintiff and an award of $83,670.71.1  We affirm.


2
The appellant contends that the trial judge erred in its general charge, erred in granting certain special instructions offered by the plaintiff, and erred in refusing certain requested instructions of the defendant.  We hold that the instructions, taken as a whole, are not erroneous.  The court's definitions of (1) 'seaman', (2) 'vessels in navigation', and (3) 'navigable waters' conform to the state of the law.  See (1) Senko v. LaCrosse Dredging Co., 1957, 352 U.S. 370, 77 S. Ct. 415, 1 L. Ed. 2d 404; Offshore Co. v. Robison, 5 Cir. 1959, 266 F.2d 769; (2) Gianfala v. Texas Co., 1955, 350 U.S. 879, 76 S. Ct. 141, 100 L. Ed. 775; (3) Norton v. Warner Co., 1943, 321 U.S. 565, 64 S. Ct. 747, 88 L. Ed. 430; Gahagan Construction Corporation v. Armao., 1 Cir. 1948, 165 F.2d 301.


3
We have considered the appellant's other objections, and see no errors in the proceedings below to justify interference with the jury determination.


4
We affirm the district court's denial of the plaintiff's claim for maintenance and cure.



1
 The jury found plaintiff's damages to be $100,000.  The award represents a 10 per cent reduction based upon plaintiff's negligence and a credit of $6,329.29 for medical bill which defendant had already paid